             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



JAMES STANLEY,

                              Plaintiff,
          V.
                                                          CASE NO.: 1:20-CV-945

ENDURA PRODUCTS, LLC,

                              Defendant.



                      COMPLAINT AND JURY REQUEST


          NOW COMES the Plaintiff, James Stanley (“Stanley”), and complaining of the

Defendant, Endura Products, LLC (“Endura”), alleges the following to be true:

                                    INTRODUCTION

      1        This action arises from Endura’s interference with Stanley’s rights under the

Family and Medical Leave Act and subsequent retaliatory termination.

      2        Each paragraph of this Complaint incorporates all others, and all exhibits are

incorporated as if fully laid out herein.

                    PARTIES, JURISDICTION, AND VENUE

      3        Stanley is a resident of Rockingham County, North Carolina, and is neither a

minor nor incompetent.


                                              -1-

          Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 1 of 7
      4        Endura is a domestic corporation with principal offices in the Middle

District of North Carolina and a registered agent in Raleigh, North Carolina.

      5        This Court has subject-matter jurisdiction over this action pursuant to

any/all of the following:

             5.1      28 U.S.C. § 1331, as the action arises out of 29 U.S.C. § 2601 et seq.;

      6        This Court has personal jurisdiction over all parties to this matter pursuant

to any/all of the following:

             6.1      Rule 4(k)(1)(A) of the Federal Rules of Civil Procedure, which

                      requires the federal district courts to use the rules for personal

                      jurisdiction of the state where the district court is located;

             6.2      N.C. Gen. Stat. § 1-75.4(1)(c) and (d), as Endura was a domestic

                      corporation engaged in substantial business activity within this state

                      at the time service of process was made upon it.

             6.3      N.C. Gen. Stat. § 1-75.4(3), as this action arises from a local act or

                      omission causing injury to Stanley’s person or property.

      7        Venue is proper in this Court pursuant to any/all of the following:

             7.1      28 U.S.C. § 1391(b)(1), as all Defendants are residents of North

                      Carolina and at least one defendant is a resident of the Middle

                      District of North Carolina;




                                              -2-

          Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 2 of 7
            7.2      28 U.S.C. § 1391(b)(2), as a substantial part of the events or

                     omissions giving rise to this action occurred in the Middle District of

                     North Carolina.

                          STATEMENT OF THE FACTS

     8        Stanley began working for Endura at its Stokesdale facility as a temporary

worker on May 30, 2013.

     9        Stanley became a full-time employee on September 9, 2013.

    10        Due to gastrointestinal issues and a family history of colon cancer, Stanley

made an appointment with a gastroenterologist for July 24, 2019.

    11        Prior to his appointment, Stanley requested leave under the Family and

Medical Leave Act and received paperwork from Endura’s Human Resources

department.

    12        On July 24, 2019, Stanley went to the gastroenterologist, who scheduled a

colonoscopy and endoscopy for September 6, 2019, because of Stanley’s own

gastrointestinal condition.

    13        Stanley gave his gastroenterologist the FMLA paperwork to fill out and

return to Endura

    14        Stanley took off work from September 5 through September 6, 2019, for his

colonoscopy and endoscopy.




                                             -3-

         Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 3 of 7
     15        On October 7, 2019, Stanley was called into the HR office where Destiny

Sartwell (“Sartwell”) told him that he was being investigated because he had FMLA on

his attendance record but they did not have FMLA paperwork.

    16         Stanley informed Sartwell that he had given his paperwork to his doctor.

     17        Sartwell also showed Stanley a letter dated August 12, 2019, denying his

FMLA leave because they did not receive his paperwork. This was the first time Stanley

had ever seen this letter.

    18         Stanley immediately called his doctor, who sent the completed FMLA

paperwork to Endura that afternoon.

    19         Stanley then confirmed with Sartwell that they had received the FMLA

paperwork.

    20         On October 17, 2020, Sartwell called Stanley into a meeting with HR

Director Katie Lashley. They told Stanley that they were going to deny his FMLA, credit

him 2.5 attendance points, and terminate him for attendance.

    21         On October 21, 2020, Stanley’s gastroenterologist informed Stanley that

they had found and removed precancerous polyps during his colonoscopy and endoscopy.

                                    FIRST CAUSE
                                   FMLA Interference
                    Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.

    22         Stanley was eligible for FMLA leave:




                                             -4-

          Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 4 of 7
               22.1        Endura had 50 or more employees within a 75-mile radius of where

                           Stanley worked;

               22.2        Stanley had worked for Endura for at least 12 months;

               22.3        Stanley had worked at least 1,250 hours in the prior 12 months.

    23             Endura was covered by the FMLA:

               23.1        Endura had 50 or more employees in 20 or more workweeks of the

                           preceding 12 months.

    24             Stanley was entitled to leave to care for his own serious health condition.

    25             Stanley provided sufficient notice of his intent to take leave.

    26             Endura denied Stanley FMLA benefits to which he was entitled.

                                      SECOND CAUSE
                                        FMLA Retaliation
                        Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.

    27             Stanley engaged in a protected activity by requesting and using FMLA leave.

    28             Stanley was terminated.

    29             There is a causal connection between Stanley’s termination and his FMLA

leave.

                                 REQUEST FOR JURY TRIAL

         1         Plaintiff requests a trial by jury on all issues so triable.

             WHEREFORE, the Plaintiff respectfully requests this Court that it:




                                                     -5-

             Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 5 of 7
      1         Enter Judgment for Stanley against Defendant on all causes of action

contained herein;

     2          Award Stanley damages, including punitive damages, in an amount to be

determined at trial;

     3          Tax the costs of this action against Defendant and award Stanley reasonable

attorney fees as permitted by law, and;

     4          Grant such other and further relief as the Court deems just and proper.




          Respectfully submitted on this, the 14th day of October 2020,


                                                       /S/ WILSON FONG
                                                       Attorney for the Plaintiff
                                                       NC State Bar No. 50708
                                                       HENSEL LAW, PLLC
                                                       Post Office Box 39270
                                                       Greensboro, North Carolina 27438
                                                       Phone: (336) 218-6466
                                                       Fax: (336) 218-6467
                                                       will.fong@hensellaw.com




                                                 -6-

          Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 6 of 7
                           CERTIFICATE OF SERVICE

       I hereby certify that on October 14, 2020, I electronically filed the foregoing

Complaint and Request for Jury Trial with the Clerk of Court using the CM/ECF system,

and will serve the following by Certified Mail, return receipt:

                            Endura Products, LLC
                            c/o Corporation Service Company
                            2626 Glenwood Ave Ste 550
                            Raleigh, NC 27608
                            Defendant



                                                   /S/ WILSON FONG
                                                   Attorney for the Plaintiff
                                                   NC State Bar No. 50708
                                                   HENSEL LAW, PLLC
                                                   Post Office Box 39270
                                                   Greensboro, North Carolina 27438
                                                   Phone: (336) 218-6466
                                                   Fax: (336) 218-6467
                                                   will.fong@hensellaw.com




                                             -7-

       Case 1:20-cv-00945-LCB-JLW Document 1 Filed 10/14/20 Page 7 of 7
